Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 11/9/2021.  

Election/Restrictions
Election was made in the reply filed on 11/9/2021.  The applicants elected Species 1: FIG. 1 with traverse, upon which claims 9-13, 15-19, 21-25, 27 and 28 are readable. 
The applicants asserts at least claims 9, 15, 21, 27, 28 are generic/linking. 
The traversal is on the ground(s) that the claims as written are generic to all of the Groups of inventions recited in the Action.  This is not found persuasive because of reasons listed below.  The requirement is still deemed proper and is therefore made FINAL.
MPEP 808.02 states “Establishing Burden” such that “Where the inventions as claimed are shown to be independent or distinct under the criteria of MPEP § 806.05(c) - § 806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus the examiner showed by appropriate explanation at least one of the following: 
(A) Separate classification thereof: 

(C) A different field of search: 
Therefore, claims 9-28 are pending.  Claims 14, 20 and 26 are withdrawn.  Claims 9-13, 15-19, 21-25, 27 and 28, elected claims, are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites “another side in the axial direction”.  It is vague and indefinite.  It does not further defining (e.g., opposite to an axial end, etc.).  For purpose of examination, it can be made reasonably broadest interpretation that it can be any another side (e.g., wall side, end side, etc.) located at different axial direction from said one side in axial direction in claim 9.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiino et al (JP 2011037438, see US 20060108884 A1, IDS).  
As for claim 9, Shiino discloses a motor (1) comprising: 
a rotor (120) having a motor shaft (120) arranged along a central axis that extends in one direction; 
a stator (110) opposing the rotor with a gap in a radial direction; 
an inverter (400, by set of 410) electrically connected to the stator [0012, 0029, etc.]; 
a stator housing portion (12) having a tubular circumferential wall and housing the stator (Fig. 5); 
an inverter housing portion (13) housing the inverter; 
a housing having the stator housing portion and the inverter housing portion as portions of a single member [0032]; 
a cover (12b) covering an opening on one side in an axial direction of the circumferential wall (Figs. 3-5); 
a rotation detection unit (130) which detects a rotation of the rotor and is attached to the motor shaft on the one side in the axial direction of the stator; and 

wherein the rotation detection unit is covered by the casing from the one side in the axial direction.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shiino in view of KOJIKA et al (JP 4-229047, IDS).  


KOJIKA more clearly discloses an inner case (wall portion 6a with bearing 13) that covers the speed-reduction mechanism (5, 6) located from another side in the axial direction than end of shaft 10c (see 112 rejection). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for protection of the rotation detection unit from speed-reduction mechanism.  

As for claim 11, Shiino as combined discloses the motor according to claim 10, KOJIKA discloses further comprising a sealing member (14) provided in a radially inner end of the inner case (6a) and coming into contact with the motor shaft (10)
As for claims 12-13, Shiino as combined discloses the motor according to claim 10 or 11, wherein the rotation detection unit is supported by the inner case from the one side in the axial direction (see figures).

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shiino in view of KOJIKA, and in further view of NAGAO et al (US 2013/0119832 A1, IDS).  

NAGAO discloses (Figs. 1-3) a motor, further comprising: a sensor wiring (signal line) electrically connecting the rotation detection unit (17) and the inverter (23); and a through-hole (13b) penetrating the cover in the axial direction, wherein the inverter housing portion (11b) is located on a radially outer side of the stator housing portion (11g), the cover covers an opening on the one side in the axial direction of the inverter housing portion, the through-hole is open in the inverter housing portion (11b), the rotation detection unit is arranged on the one side in the axial direction of the cover, and the sensor wiring passes through the through-hole (see Figs.). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for a simplified and compact control apparatus.  

Claims 21-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shiino in view of KOJIKA, and in further view of YAMASHITA (US 20180115224 A1, IDS) or KOIZUMI et al (JP 2000102221 A, IDS).    

YAMASHITA (Fig. 1) [0028] or KOIZUMI (Fig. 3) [0022] discloses a feature in which there is a housing opening portion in which at least a part of the stator, an end on the other axial side of a partition wall, and at least a part of an inverter-accommodating portion are exposed to the end on the other axial side (counterload side) of the housing, a three-phase coil wire (reference numeral 72 of YAMASHITA; reference
numeral 19 of KOIZUMI) extending from the stator is disposed inside the housing opening, and the three-phase coil wire passes through the other axial end of the partition wall and is connected to the inverter unit is well known matter in the art.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for improve productivity.  

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Shiino (IDS).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/JOHN K KIM/           Primary Examiner, Art Unit 2834